



    
EXHIBIT 10.1


PayPal Holdings, Inc.
INDEPENDENT DIRECTOR COMPENSATION POLICY
(Effective as of June 27, 2017)


Independent Directors (as defined in the PayPal Holdings, Inc. 2015 Equity
Incentive Award Plan, as it may be amended and restated from time to time (the
“Plan”)) of PayPal Holdings, Inc. (“PayPal”) shall be eligible to receive cash
and/or equity compensation as set forth in this Independent Director
Compensation Policy (this “Policy”). The cash compensation and equity grants
described in this Policy shall be paid or be made, as applicable, automatically
and without further action of the Board of Directors of PayPal (the “Board”) or
the Compensation Committee of the Board, to each Independent Director who may be
eligible to receive such cash compensation or equity grants. This Policy shall
remain in effect until it is revised or rescinded by further action of the Board
or the Compensation Committee of the Board.


Equity Awards:


All Independent Directors
$250,000 in PayPal common stock
Board Chair
$100,000 in PayPal common stock



For purposes of clarity, the Board Chair receives $100,000 in PayPal common
stock, in addition to the $250,000 in PayPal common stock he receives as an
Independent Director.
    
Annual Retainers:    


All Independent Directors
$80,000/year
Board Chair
$100,000/year
Lead Independent Director
$75,000/year
Audit Committee Chair
$25,000/year
Compensation Committee Chair and Corporate Governance & Nominating Committee
Chair
$20,000/year
Audit Committee Member
$20,000/year
Compensation Committee Member
$18,000/year
Corporate Governance & Nominating Committee Member
$10,000/year



For purposes of clarity, (i) an Independent Director who serves as the chair of
a committee will be entitled to the committee chair annual retainer for that
specific committee in addition to the Independent Director annual retainer but
will not be entitled to the committee annual retainer for serving as a member of
that specific committee and (ii) an Independent Director who serves as Board
Chair will be entitled to the Board Chair annual retainer in addition to the
Independent Director annual retainer.


Annual retainers shall be payable on the first trading day after January 1 of
each year in which the Independent Director serves as an Independent Director of
the Board of PayPal (“the Annual Retainer Payment Date”) and shall be paid as
soon as administratively practicable following the Annual Retainer Payment Date.
If an Independent Director is elected or appointed to serve as a member of the
Board, or appointed to serve as a member of a committee or as a chair of a
committee in which such director is not a member prior to such appointment,
during a calendar year but following the Annual Retainer Payment Date for such
calendar year, his or her annual retainer(s) (or additional retainer if the
Independent Director is serving in a different capacity) will be prorated, by
multiplying such annual retainer(s) by a fraction, the numerator of which is the
number of days from the appointment or election





--------------------------------------------------------------------------------





date to December 31 of such calendar year, and the denominator of which is 365
(the “prorated annual retainer”). The prorated annual retainer shall be paid to
the Independent Director as soon as administratively practicable following such
appointment or election. An Independent Director that changes roles during a
calendar year but following the Annual Retainer Payment Date for such calendar
year will be entitled to a proration of the incremental increase, if any,
between his or her annual retainer amount received for such calendar year and
the increased retainer amount. For the avoidance of doubt, the Independent
Director is not required to repay his or her annual retainer(s) or any portion
thereof in the event that such Independent Director’s role is changed or service
is terminated during the calendar year. In lieu of receiving an annual retainer
in cash, an Independent Director may elect to receive a fully vested Stock
Payment award of PayPal common stock having a Fair Market Value equal to the
forgone retainer.


All capitalized terms used but not defined herein (or in Exhibit A) shall have
the meaning ascribed to them in the Plan. See Exhibit A for additional
information regarding Independent Director equity compensation.







--------------------------------------------------------------------------------





EXHIBIT A


PayPal Holdings, Inc.
INDEPENDENT DIRECTOR EQUITY COMPENSATION POLICY
(Effective as of June 27, 2017)


Independent Directors of the Board of Directors (the “Board”) of PayPal
Holdings, Inc. (“PayPal”) are entitled to receive equity awards as part of the
compensation for their service to the Board. The Compensation Committee of the
Board (the “Committee”) is responsible for reviewing and approving the equity
compensation arrangements for Independent Directors. Currently, the Committee
has approved an arrangement whereby Independent Directors receive awards of
PayPal common stock under the PayPal Holdings, Inc. 2015 Equity Incentive Award
Plan, as it may be amended and restated from time to time (the “Plan”) according
to a set, non-discretionary formula. This memorandum shall serve as written
documentation of the non-discretionary formula established by the Committee
pursuant to Section 11.1 of the Plan and shall supersede any prior policy or
description of the formula. All awards are subject to the terms and conditions
of the Plan and an award agreement in the form approved by the Committee to
evidence such type of grant pursuant to this policy (the “award agreement”).


(1)
Annual Award of Common Stock



Each Independent Director shall be granted a fully vested Stock Payment award of
PayPal common stock under the Plan, promptly following the annual meeting of
stockholders of PayPal (“Annual Meeting”). The number of shares of PayPal common
stock subject to the award will be determined by dividing the amount of the
annual equity award (i.e., $250,000 and, with respect to the additional equity
award to the Board Chair, $100,000) by the per share Fair Market Value of PayPal
common stock on the date of the Annual Meeting, rounded up to the nearest whole
share (the “Annual Stock Award”).


If an Independent Director is appointed or elected at any time other than an
Annual Meeting, the Independent Director shall be eligible to receive a prorated
Annual Stock Award, as of the date of his or her appointment or election, for
the period prior to the first Annual Meeting following his or her appointment or
election, determined by (i) multiplying the amount of the annual equity award
(i.e., $250,000 and, with respect to the additional equity award to the Board
Chair, $100,000) by a fraction, the numerator of which is the number of days
from the date of appointment or election to the first anniversary of the most
recent Annual Meeting, and the denominator of which is 365, and (ii) dividing
such amount by the per share Fair Market Value of PayPal common stock on the
date of appointment or election, rounded up to the nearest whole share.


(2)
Annual Retainer Elections



An Independent Director may elect to have all of his or her annual retainer
(“Annual Retainer”) for services to the Board (and, to the extent applicable, on
any committees thereof) in a particular taxable year delivered in the form of a
fully vested Stock Payment award for PayPal common stock under the Plan rather
than in the form of an annual cash payment (the “Elective Stock Award”). Such an
election may only be made with respect to 100% of the Annual Retainer(s) for the
calendar year and may not be made for a portion of any Annual Retainer. In the
event an Independent Director receives a prorated Annual Retainer due to his or
her appointment or election during a calendar year but following the Annual
Retainer Payment Date (as defined in the Policy) for such calendar year, such
Independent Director may elect to receive 100% of his or her prorated Annual
Retainer for the calendar year as an Elective Stock Award. An Independent
Director who elects to receive an Elective Stock Award is referred to as an
“Electing Director.”


The number of shares of PayPal common stock subject to each Elective Stock Award
will be determined by dividing the amount of the cash payment in lieu of which
such Elective Stock Award is being made by the per share Fair Market Value of
PayPal common stock on the date that the cash payment would otherwise be
payable, rounded up to the nearest whole share. For example, if an Electing
Director were entitled to an Annual Retainer payment of $100,000 on January 3
and the per share Fair Market Value of PayPal common stock was $40 on such date,
the Electing Director would be entitled to receive a fully vested Stock Payment
award for 2,500 shares of PayPal common stock





--------------------------------------------------------------------------------





in lieu of the $100,000 cash payment. The Elective Stock Award will be granted
as of the date the cash payment would otherwise have been payable to the
Independent Director.


Each Electing Director’s election must be in a form approved by the Committee
and must be delivered to the Committee (or a person designated by the Committee
to receive such election) as specified by the Committee or as otherwise
prescribed by law.


(3) Treatment of DSUs Previously Granted to Independent Directors


Any elections made by Independent Directors, under the terms and conditions of
the eBay Inc. Independent Director Compensation policy or the PayPal Holdings,
Inc. Independent Director Compensation policy at the time of election, to have
their annual retainers in respect of service to the Board prior to January 1,
2016 delivered in the form of DSUs (rather than in cash) will continue to apply
to such annual retainers and shall be administered under such policies.


All applicable terms of the Plan and the applicable award agreement shall
continue to apply to all DSUs. With respect to DSUs granted prior to August 1,
2013 under the eBay Inc. Independent Director Compensation policy and assumed by
PayPal, PayPal has the discretion to deliver shares of PayPal common stock
subject to the vested DSU award or a lump sum payment in cash equal to the
aggregate Fair Market Value of such shares on the date of distribution. DSUs
granted on or after August 1, 2013 may only be settled in shares of PayPal
common stock.


Notwithstanding anything to the contrary, for any Independent Director who
ceases to be a Board member, any unvested DSUs granted prior to the effective
date of such resignation or termination shall automatically vest in full.


In addition, any unvested DSU awards previously granted to an Independent
Director will automatically vest in full and become distributable immediately
prior to a Change in Control (as defined under the Plan), subject to Section
409A of the Code.


(4) DSUs Held by Former Directors of eBay Inc.


In connection with the distribution of shares of PayPal common stock to the
stockholders of eBay Inc., DSUs previously granted to members of the eBay Inc.
Board of Directors (the “eBay Board”) were adjusted in the manner set forth in
the Employee Matters Agreement by and between PayPal and eBay Inc., dated July
17, 2015, and PayPal assumed and shall deliver or pay the portion of such DSUs
relating to PayPal common stock to such members upon their separation from
service with the Board or, if such member continues to serve as a member of the
eBay Board after such distribution, upon their separation from service with the
eBay Board.







